t c summary opinion united_states tax_court marion warren petitioner v commissioner of internal revenue respondent docket no 18558-02s filed date marion warren pro_se nancy e hooten for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect at the time that the petition was filed and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6330 or sec_7502 as explained below we shall grant respondent’s motion to dismiss background on friday date the internal_revenue_service appeals_office in atlanta georgia issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or regarding petitioner’s federal tax_liabilities for and the notice_of_determination which was dated monday date was sent to petitioner by certified mail addressed to him at p o box savannah georgia the p o box address petitioner actually received the notice_of_determination no later than monday date at the time that respondent mailed the notice_of_determination petitioner resided pincite belaire drive savannah georgia the street address generally petitioner used his p o box address rather than his street address for business purposes including his dealings with the internal_revenue_service for example on form request for a collection_due_process_hearing petitioner listed his address as the p o box address the notice_of_determination informed petitioner that if he wanted to dispute respondent’s determination in court then he must file a petition with this court within days from the date of this letter on date petitioner purchased a u s postal service postal money order in the amount of dollar_figure the postal money order was payable to united_states tax_court and was purchased to pay the filing fee for commencing a lien or levy action in this court see rule c petitioner listed his address on the postal money order as the p o box address on friday date the court received and filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition which is undated arrived at the court in a properly addressed envelope that identifies the p o box address as the return address significantly the envelope which was mailed to the court by u s postal service express mail bears a legible postmark date of wednesday date shortly after this case was calendared for trial respondent moved to dismiss the petition for lack of jurisdiction on the in contrast petitioner used his street address on the petition itself we note that thursday date was thanksgiving day a legal_holiday in the district of columbia see rule b and that there was no mail delivery to the court on that day ground that the petition was not timely filed thereafter respondent’s motion was called for hearing at the court’s trial session in atlanta georgia counsel for respondent appeared at the hearing and offered argument in support of the motion to dismiss petitioner appeared and argued against the motion discussion when the appeals_office issues a notice_of_determination to a taxpayer following an administrative hearing regarding a final notice_of_intent_to_levy sec_6330 provides that the taxpayer will have days following the issuance of such notice to file a petition for review with the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability with a federal district_court see 114_tc_492 we have held that this court’s jurisdiction under sec_6320 and sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review see 117_tc_122 116_tc_263 offiler v commissioner supra pincite see also rule b petitioner has not challenged the validity of the notice_of_determination we observe that the notice was mailed to the same address as that listed by petitioner on his request for a collection_due_process_hearing his postal money order used to pay the filing fee and the envelope bearing the petition accordingly it appears that the notice_of_determination was mailed to petitioner at his last_known_address see sec_6330 regardless petitioner actually received the notice_of_determination no later than monday date which was sufficient time to file a timely petition with this court as evidenced by the fact that petitioner purchased the postal money order on date cf 81_tc_65 an erroneously addressed notice_of_deficiency is nevertheless valid if the taxpayer receives actual notice of the commissioner’s determination in a timely fashion ie without prejudicial delay estate of greenwood v commissioner tcmemo_2003_98 same therefore under these circumstances the sole issue for decision is whether the petition was timely filed the record in this case demonstrates that the petition was not filed within the 30-day period prescribed in sec_6330 here we compute the 30-day period by reference to the date appearing on the notice_of_determination monday date rather than the earlier date on which the notice was deposited with the postal service friday date see loyd v commissioner tcmemo_1984_172 date appearing on the notice_of_deficiency was the date of mailing for purposes of sec_6213 jones v commissioner tcmemo_1984_171 same see also lundy v commissioner tcmemo_1997_ discussing the various possible dates that a deficiency_notice might be deemed to be mailed using monday date as the date of mailing of the notice_of_determination then the 30-day period for timely filing a petition with this court expired on wednesday date which date was not a legal_holiday in the district of columbia however the petition was not received and filed by the court until friday date the 39th day after the mailing of the notice_of_determination moreover the envelope in which the petition was received at the court bears a postmark date of wednesday date the 37th day after the mailing of the notice_of_determination see sec_7502 it follows that the petition was late filed and that we must therefore dismiss this case for lack of jurisdiction see 115_tc_114 notwithstanding the fact that petitioner cannot pursue his case in this court petitioner may perhaps have a legal remedy in this regard we observe that the date notice_of_determination did not sustain respondent’s proposed levy action because as of the date of the notice petitioner’s tax_liabilities for the years in issue had been fully paid principally through the application of setoffs made pursuant to sec_6402 see bullock v commissioner tcmemo_2003_5 an offset under sec_6402 does not constitute a levy action if petitioner thinks that he has overpaid his liabilities as he has alleged in the petition then it is possible that he may be able to file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the court of federal claims see 55_tc_138 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order of dismissal for for lack of jurisdiction will be entered
